DETAILED ACTION
Claims 1-9 are pending. 
Claims 1-9 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 01/13/20201 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
Claim 1 is objected to because of the following informalities: 
In order to ensure clarity, it is suggested to replace the “,” between “elemental zinc particles” and “zinc oxide particles” in line 5 with “and” or “or”.
In order to ensure clarity, it is suggested to replace “half-calls” in line 13 with “half-cells”. 
In order to ensure clarity, it is suggested to replace “under bra inserts bras” in line 16 with “under bra inserts, bras”. 
In order to ensure clarity, it is suggested to replace “from a group” in line 14 with “from the group”. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a reinforced fabric material formed of polyethylene fibers containing particles of metal and carbon fiber nanotubes dispersed intermittently within the polyethylene fibers during fiber formation, wherein the particles of metal are selected from the group consisting of elemental zinc particles, zinc oxide particles, wherein the particles have a size range of 1-200 microns, and wherein the particles comprise between 40-60 volume% of the polyethylene fibers” in lines 2-7 and “the reinforced fabric material is formed by co-extruding polyethylene fibers with a core fiber formed of a different thermoplastic material or with a thermosetting material” in lines 8-10. It is unclear how the reinforced fabric material is both formed of polyethylene fibers containing particles of metal and carbon fiber nanotubes dispersed intermittently within the polyethylene fibers during formation and formed by co-extruding polyethylene fibers with a core fiber formed of a different thermoplastic material or with a thermosetting material. It is unclear if these limitations refer to the same embodiment or separate embodiments.  
Claim 1 recites the limitation “are exposed at least in part on a surface of the polyethylene fibers” in lines 7-8. It is unclear what is exposed at least in part on a surface of the 
Claim 1 recites the limitation, “wherein the cloth article is configured to be in direct contact with the skin of a wearer” in lines 11-13. It is unclear what is meant by “configured to” or how the cloth article must be modified to be considered “configured to be in direct contact with the skin of a user”. It is advised to delete “configured to” in the claim. 
Claim 1 recites the limitation, “the particles are arranged so that the fabric in contact with the skin of the wearer forms a plurality of half-calls of an air-zinc battery” in lines 12-13. The cloth article is directed towards clothing articles such as socks, gloves, headbands, etc. However, claim 1 also recites sheets, pillowcases, towels, and drapes. It is unclear if the formation of the half-cells of an air-zinc battery are only required when the cloth article is worn. In other words, do the zinc particles form a plurality of half-cells of an air-zinc battery when the cloth article is a sheet, pillowcases, towel, or drape? It is suggested to replace the term “wearer” in line 13 with “user”. 
Claim 1 recites the limitation "the fabric" in lines 12-13. There is insufficient antecedent basis for this limitation in the claim. The Examiner will interpret “the fabric” as meaning “the cloth article”. 
Claim 1 recites the limitation “respirator” in the markush group in line 15. It is unclear what is defined by this term. It is unclear if the term “respirator” refers to a cloth face covering? If not, it is unclear if a respirator shares a single structural similarity with socks, gloves, 
Claim 1 recites the limitation “drapes” in the marksuk group in line 17. It is unclear if drapes share a common use with socks, gloves, headbands, compression clothing, elastic bandages, sheets, etc. (i.e., items in contact with the skin of the user?). Are drapes necessarily in contact with the skin of the user? It is noted a Markush grouping is proper if the members of a group share a single structural similarity and a common use. 
Claim 9 recites the limitation "the zinc particles" in line 11. There is insufficient antecedent basis for this limitation in the claim. The Examiner will interpret this limitation as referring the particles of metal. 
Claim 9 recites the limitation “wherein the zinc particles are arranged in a plurality of evenly spaced lines” in lines 11-12. It is unclear if the particles of metal are arranged in a plurality of evenly spaced lines on the surface of the fabric or on the surface of the fiber? If the latter is true, it is unclear how the particles of metal are both dispersed intermittently and arranged in a plurality of evenly spaced lines?
Regarding dependent claims 2-9, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Aldridge et al. (US 2016/0024699) (Aldridge) in view of DeMeo et al. (US 2004/0004196) (DeMeo) and Bosnyak et al. (US 2015/0182473) (Bosnyak), taken in view of evidence provided by San Diego Plastics, Sueda et al. (US 2013/0072406) (Sueda), and Percentage by Weight to Percentage by Volume Conversion Calculator. 
Regarding claims 1 and 3-4

Given Aldridge teaches the particle filled fiber is a multi-component fiber, wherein the sheath and core vary in polymer (Aldridge, [0015]; [0032]), given Aldridge teaches polyethylene is a suitable polymeric component for the fiber (Aldridge, [0020]), given Aldridge teaches the detectable particulate is present in the sheath (Aldridge, abstract; [0006]), and given Aldridge discloses the multi-component fiber comprising a core and sheath that overlaps the presently claimed polyethylene fiber with a core fiber formed of a different thermoplastic material or with a thermosetting material, it therefore would have been obvious to one of ordinary skill in the art to ensure the sheath of the multi-component fiber of Aldridge comprises polyethylene and the detectable particulate and the core of the multi-component fiber of Aldridge comprises a different thermoplastic or thermoset polymer, and thereby arrive at the claimed invention.
Although Aldridge does not explicitly teach the reinforced fabric material is formed by co-extruding polyethylene fibers with a core fiber formed of a different thermoplastic material or with a thermosetting material as presently claimed, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. 
Therefore, absent evidence of criticality regarding the presently claimed process and given that Aldridge meets the requirements of the claimed product (i.e., sheath comprising polyethylene and core comprising a different polymer), Aldridge clearly meets the requirements of the present claim.
Aldridge teaches the particulate to render the fiber x-ray signal detectable is zinc oxide (Aldridge, [0022]), wherein the particulate has a size of less than 31 microns (Aldridge, abstract; claim 1; [0006]). 
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
Given that the method of forming the particle filled fiber of Aldridge is substantially identical to a suitable method of forming the fiber of the present invention (Aldridge, [0032-0033]) (Specification, pg. 8 lines 1-8) and given Aldridge teaches the particulates are present in the sheath of the fiber (Aldridge, abstract; [0006]; [0009]), it is clear the particle filled fiber of Aldridge would comprise particles of metal exposed on the surface of the polyethylene fibers. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).
 Even if not, Aldridge further teaches the fibers are induced to carry on the exterior of the particles of zinc oxide (i.e., particles of metal are exposed at least in part on the surface of the multi-component fibers, particles of metal are exposed on a surface of the multi-component fibers) (Aldridge, [0043-0044]). 
Aldridge teaches the particles are dispersed during formation and distributed throughout the fiber, forming protrusion extending from the sides of the fibers (Aldridge, [0029]; [0032]; FDIG. 1B-1C). As shown in FIG. 1B-1C, given the protrusions are formed intermittently, it is clear the particles are distributed intermittently through the fiber. Further, given the particles are dispersed intermittently, it is clear the multi-component fiber comprises sheath sections containing the particles of metal and sheath sections devoid of particles of metal. 
Although Aldridge does not explicitly teach the particles of metal dispersed intermittently within the polyethylene fibers during fiber formation as presently claimed, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. 
Therefore, absent evidence of criticality regarding the presently claimed process and given that Aldridge meets the requirements of the claimed product (i.e., particles of metal are dispersed intermittently), Aldridge clearly meets the requirements of the present claim.

As shown in FIG. 1 below, at the high end range specific gravity, 0.965, given Aldridge teaches the zinc oxide particles are loaded in the fiber up to 80 percent by weight (Aldridge, abstract; [0008]; claim 1), the volume % of zinc oxide particles in the fiber overlaps the presently claimed range of 40-60%. Similarly, as shown in FIG. 2 below, at the low end range specific gravity, 0.91, given Aldridge teaches the zinc oxide particles are loaded in the fiber up to 80 percent by weight (Aldridge, abstract; [0008]; claim 1), the volume % of zinc oxide particles in the fiber substantially overlaps the presently claimed 40-60% by volume. 
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
	

    PNG
    media_image1.png
    128
    778
    media_image1.png
    Greyscale

(Fig. 1, polyethylene specific gravity = 0.965)

    PNG
    media_image2.png
    132
    760
    media_image2.png
    Greyscale


	(Percentage by Weight to Percentage by Volume Conversion Calculator Source: https://handymath.com/cgi-bin/dnstywtvol.cgi?submit=Entry). 

Aldridge does not explicitly teach particle filled fibers forming articles of clothing comprising socks, gloves, shirts, or underwear (A) or the multi-component fibers comprising carbon fiber nanotubes dispersed intermittently within the multi-component fibers during fiber formation (B).  

With respect to the difference, DeMeo (A) teaches producing productive garments comprising radiation protective compound comprising a mixture of radiopaque material and a polymer (DeMeo, abstract).
DeMeo further teaches the principles of the present invention can also be applied to a broad range of other articles including hospital gowns (i.e., shirt) or gloves (DeMeo, abstract; [0018]). 
DeMeo and Aldridge are analogous art as they are both drawn to protective garments comprising radiopaque material for medical industry (Aldridge, [0007]; claim 16). 
In light of the disclosure of using such material to produce hospital gowns (i.e., shirt) or gloves as provided by DeMeo, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the particle filled fiber of Aldridge to form a hospital gown (i.e., shirt) or gloves, with predictable success as DeMeo is also drawn to protective garments comprising radiopaque material and Aldridge teaches the fiber filled particles form protective garments for medical industry, and thereby arrive at the claimed invention. 


With respect to the difference, Bosnyak (B) teaches a transdermal patch comprising a plurality of discrete open-ended carbon nanotubes dispersed within a medium fabricated into a fiber that further comprises a drug or medicament, wherein the discrete open-ended carbon nanotubes can be used as a vesicle for the drug or combinations of drugs, wherein an exemplary medium is a synthetic fiber (Bosnyak, [0015]; [0058-0059]; [0102]). 
As Bosnyak expressly teaches the discrete open-ended carbon nanotubes can be used as a vesicle for drugs (Bosnyak, [0058]; [0102]) in a transdermal patch for the release of an active agent to the skin of a host (Bosnyak, [0004]; [0010]). 
Bosnyak and Aldridge in view of DeMeo are analogous art as they are both drawn to synthetic fibers comprising particulates for drug delivery. 
In light of the motivation of using carbon nanotubes as a vesicle for drugs as provided by Bosnyak, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use open-ended carbon nanotubes as the second functionary particulate of Aldridge in view of DeMeo and include the secondary particulate in the sheath of the multi-component fiber of Aldridge in view of DeMeo to act as a vesicle for drugs, in order to ensure the release of an active agent to the skin of a host, and thereby arrive at the claimed invention. 

Aldridge teaches the detectable particulates are dispersed during formation and distributed throughout the fiber, forming protrusion extending from the sides of the fibers (Aldridge, [0029]; [0032]; FDIG. 1B-1C). As shown in FIG. 1B-1C, given the protrusions are formed intermittently, it is clear the particles are distributed intermittently through the fiber.

Although Aldridge does not explicitly teach the particles of metal dispersed intermittently within the polyethylene fibers during fiber formation as presently claimed, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. 
Therefore, absent evidence of criticality regarding the presently claimed process and given that Aldridge meets the requirements of the claimed product (i.e., carbon nanotubes are dispersed intermittently), Aldridge clearly meets the requirements of the present claim.

Given Aldridge in view of DeMeo and Bosnyak teaches forming a hospital gown or gloves using the particle filled fibers, it therefore would be obvious to one of ordinary skill in the art that a user wearing one of these articles of apparel would result in the hospital gown or gloves (i.e., cloth article) in direct contact with the skin of the user, and given the hospital gown 

Further, the recitation in the claims that the particles are “are arranged so that the fabric in contact with the skin of the wearer forms a plurality of half-cells of an air-zinc battery” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. Given that Aldridge in view of DeMeo and Bosnyak discloses particles of zinc oxide in the volume amount, of the same size, and exposed on the surface of the polyethylene fibers as presently claimed, it is clear that the particles of zinc oxide of Aldridge in view of DeMeo and Bosnyak would be capable of performing the intended use, i.e. form a plurality of half-cells of an air-zinc battery when the cloth article is in contact the skin, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.


Regarding claims 2 and 5-8
As recited above, Aldridge teaches the particles have a size of less than 31 microns (Aldridge, abstract; claim 1; [0006]). 
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598.  The examiner can normally be reached on Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.X.N./Examiner, Art Unit 1789                                                                                                                                                                                                        

/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789